DETAILED ACTION
This office action follows a response filed on January 29, 2021.  Claims 1, 4, and 21 were amended.  Claims 10 and 22 were canceled, and new claim 26 was added.  Claims 1-9, 11-21, and 23-26 are pending.  
The indicated allowability of claims in the previous office action dated November 9, 2020, is withdrawn in view of the newly discovered references.  Rejections based on the newly cited references follow.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 1-4, 8, 9, 11-15, 21, 23, 24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by López-Barrón et al. (Macromolecules 2018, 51, 6958-6966); publication date of August 30, 2018.
Table 1 of reference teaches preparation of polyalphaolefin homopolymers of 1-hexene, 1-octene, 1-decene, 1-dodecene, 1-tetradecene, and 1-octadecene by solution polymerizaton in the presence of a catalyst derived from [N-[2,6-bis(1-methylethyl)phenyl]-2-[5,6,7,8-tetrahydro-8-(pehnylamino-N)-1-naphthalenyl]-8-qunolinaminato(2-)-N1,N8]hafnium dimethyl and N,N-dimethylanilinium tetrakis(pentafluorophenyl)borate.  The poly(dodecene) polymer has a Mw of 3,960,000, a Mn of 1,597,000, a Mw/Mn  of 2.48, a second Tm of 25.9 ºC, and Tg of -66.5 ºC.  Table 3 reveals that the poly(dodecene) polymer has an entanglement mass Me of 55.3 kg/mole.     

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over López-Barrón et al. (Macromolecules 2018, 51, 6958-6966).
The discussion of the disclosure of the prior art from the preceding paragraph is incorporated here by reference.  Reference is silent with regard to rheological and microstructural features set forth in instant claims.  However, in light of the fact that the polyalphaolefin homopolymers are prepared using the same catalyst under the same reaction conditions, and in view of the fact that polyalphaolefin homopolymers are shown to exhibit substantially the same molecular weight, melting and entanglement mass, which at least in part, govern and are related to rheological and microstructural properties, reasonable basis exists to believe that polyalphaolefin homopolymers exhibit substantially the same properties described in instant claims.  Since the PTO cannot conduct experiments, the burden of proof is shifted to the Applicants to establish an unobviousness difference.  In re Fitzgerald, 619 F.2d. 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112-2112.02.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
  


Claims 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsou et al. (US 10,954,462); relying on provisional date of January 29, 2018.
Example III of Tsou et al. teaches solution polymerization of 1-tetradecene at 23 ºC in the presence of a catalyst comprising N-(2,6-diisopropylphenyl)-2-(8-(phenylamido)-5,6,7,8-tetrahydronaphthalen-1-yl)quinolin-8-amido)hafnium dimethyl and N,N-dimethylanilinium tetrakis(pentafluorophenyl)borate.  The resulting polytetradecene polymer has a Mw of 4,820,000, a Mn of 2,138,000, a Mw/Mn  of 2.08.  

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsou et al. (US 10,954,462).
Reference is silent with regard to the entanglement mass of the polytetradecene polymer.  However, in light of the fact that the the polytetradecene polymer is prepared using the same catalyst under the same reaction conditions, reasonable basis exists to believe that it will exhibit substantially the same entanglement mass property described in instant claim.  Since the PTO cannot conduct experiments, the burden of proof is shifted to the Applicants to establish an unobviousness difference.  In re Fitzgerald, 619 F.2d. 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112-2112.02.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
Tsou et al. teaches variable reaction temperatures within a range of 30 ºC to 120 ºC (col. 24, line 56).  Use of reaction temperatures around 70 ºC is not unreasonable, as shown in Example VII, so one of ordinary skill in the art would have found it obvious to adjust reaction temperature to ranges disclosed in the prior art which include the 50 to 70 ºC range set forth in instant claims.

Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Neither of the references to López-Barrón et al. or Tsou et al. teach preparation of poly(alpha olefin) copolymer exhibiting claimed features.  





Conclusion
The rejections of claims over Hay et al. (US 3,367,909), set forth in paragraphs 5 and 6 of the previous office action dated November 9, 2020, have been withdrawn. 
 
This office action contains new grounds of rejection and is therefore non-final.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762
March 31, 2021